Citation Nr: 0925570	
Decision Date: 07/08/09    Archive Date: 07/21/09

DOCKET NO.  05-35 899A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to service connection for a psychiatric 
disorder to include schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from February 1977 to March 
1980.

This matter originally comes before the Board of Veterans' 
Appeals (Board) on appeal from a June 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Montgomery, Alabama (RO), which, in pertinent part, denied 
claims for service connection for (1) post-traumatic stress 
disorder (PTSD), (2) schizophrenia, and (3) headaches.  The 
Veteran appealed as to all three denied claims.

In a December 2007 decision, the Board denied the claim for 
service connection for PTSD; and remanded the other two 
claims to the RO for further development to request VA 
treatment records not on file.  The Board's December 2007 
decision to deny service connection for PTSD is final.  38 
U.S.C.A. § 7104.  Prior to that, in a November 2002 rating 
decision, the RO denied a claim for service connection for an 
adjustment disorder with depressed mood.  The veteran did not 
appeal that decision, which is final.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. §§ 20.302, 20.1103 (2008).  
 
A "final decision" of the Board or RO cannot be adjudicated 
on the merits unless it is reopened on the basis of receipt 
of new and material evidence-the Board must first determine 
that new and material evidence has been presented in order to 
establish its jurisdiction to review the merits of the 
previously denied claims.  38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998); Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996).

As the currently claimed psychiatric disorder is different 
from that of the claims denied in the November 2002 rating 
decision and the Board's December 2007 decision, the Board 
need not first determine that new and material evidence has 
been presented in order to establish its jurisdiction to 
review the merits of the current psychiatric disorder claim.  
The veteran is not prejudiced in any way by the current 
remand of the claimed psychiatric disorder to include 
schizophrenia.  

Notably, when a claimant makes a claim for a specific 
psychiatric disorder, he is seeking service connection for 
disability manifested by psychiatric symptoms regardless of 
how those symptoms are diagnosed or labeled.  Clemons v. 
Shinseki, 23 Vet. App. 1 (2009).  The Veteran's psychiatric 
disorder has been variously diagnosed, including previously 
as schizoaffective disorder (in a June 2005 VA treatment 
note), and most recently as major depressive disorder 
recurrent, with psychotic features (at a March 2009 VA 
examination).  On that basis, the pertinent issue on appeal 
is characterized as a claim for service connection for a 
psychiatric disorder to include schizophrenia. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In a December 2007 remand to the RO via the VA Appeals 
Management Center (AMC) in Washington, D.C., the Board 
requested that the RO 

obtain copies of all previously unobtained medical 
records of treatment for a psychiatric condition or for 
headaches, from the Central Alabama Veterans Health Care 
System, at both the West and East Campuses in Montgomery 
and Tuskegee, Alabama, respectively.  This action should 
specifically include all available medical records 
pertaining to a psychiatric condition or headaches dated 
prior to June 2002, and any missing records dated from 
that date to the present.

The record shows that on remand, the AMC only requested 
Central Alabama Veterans Health Care System (CAVHC) West and 
East Campuses to provide any VA treatment records dated prior 
to June 2002.  In reply, both West and East Campuses in 
Montgomery and Tuskegee, Alabama, respectively, reported that 
they had no records prior to that date.  AMC should have also 
requested any outstanding treatment records not on file dated 
from June 2002 to the present, since the remand order 
included a request for "any missing records dated from that 
date to the present."
 
There are indications in the claims file that there are a 
number of existing VA treatment records not on file dated 
since June 2002; including as reflected in testimony of the 
Veteran in his August 2007 Travel Board hearing, and as 
reflected in the report of a March 2009 VA psychiatric 
examination at the Tuskegee VA Medical Center (CAVHC-East 
Campus).   

The United States Court of Appeals for Veterans Claims has 
held that the RO's compliance with the Board's Remand 
instructions is neither optional nor discretionary.  Stegall 
v. West, 11 Vet. App. 268 (1998).  Therefore, the case must 
be remanded to the RO for compliance with the December 2007 
Remand instructions to obtain VA treatment records dated from 
June 2002 to the present from both campuses of CAVHC. 

In July 2009, the Board received service personnel records 
previously requested by the AMC.  These records have been 
added to the claims file.  The RO has not had an opportunity 
to review and consider these records, and therefore has not 
issued a Supplemental Statement of the Case addressing the 
added records in relation to the claims on appeal.  

This evidence must be considered by the agency of original 
jurisdiction for review and preparation of a Supplemental 
Statement of the Case (SSOC) unless this procedural right is 
waived.  Such waiver must be in writing or, if a hearing on 
appeal is conducted, formally entered on the record orally at 
the time of the hearing.  The Veteran has not waived his 
right to preliminary review by the RO.  See 38 C.F.R. § 
20.1304(c) (2008).  Thus a remand on this matter is 
necessary.

Further, regarding the claimed headaches disorder, if and 
only if, any of the records obtained pursuant to this remand 
contains a diagnosis of a chronic headache disorder, the RO 
should then arrange for an examination to obtain an opinion 
as to the likely etiology of the claimed disorder.  

Lastly, the report of the March 2009 VA psychiatric 
examination contains an opinion requiring clarification in 
order for the Board to adjudicate the claim for entitlement 
to service connection for a psychiatric disorder to include 
schizophrenia.  In that report the examiner provided an 
opinion that the Veteran has a diagnosis of major depressive 
disorder recurrent, with psychotic features (formerly 
schizoaffective disorder), "for the same condition that 
started in service."  Clarification of the meaning of this 
apparent etiological opinion would be helpful to the Board, 
because review of the claims file does not clearly show any 
psychiatric symptoms or mental disorder in service as 
suggested by the opinion.  

Therefore the claims file should be returned to the examiner 
who performed the March 2009 VA examination, if possible.  If 
this is not possible, the claims file should be sent to 
another examiner.  The RO should request that the examiner 
provide an opinion indicating whether it is at least as 
likely as not that any chronic psychiatric disability 
diagnosed began during service or was permanently worsened 
during service; or in the case of a personality disorder, was 
the result of a superimposed injury or disease.  The examiner 
should comment on the evidentiary basis for any etiological 
opinion linking a psychiatric disability to service.  If the 
original examiner from the March 2009 VA examination is not 
available, the RO should arrange for another mental disorders 
examiner to review the claims file, and examine the Veteran 
to accomplish the requested action.

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain copies of all 
previously unobtained medical records of 
treatment for a psychiatric condition or 
for headaches, from the Central Alabama 
Veterans Health Care System, at both the 
West Campus (Montgomery, Alabama) and East 
Campus (Tuskegee, Alabama).  This action 
should include all available treatment 
records dated from June 2002 to the 
present.  After completion of this action 
the RO should do the following.

2.  If, and only if, any of the VA 
treatment records obtained above contain a 
diagnosis of an acquired, chronic headache 
disorder, then the RO should afford the 
veteran an appropriate VA examination by a 
physician specialist to determine the 
nature and likely etiology of the chronic, 
acquired headache disorder.  

If such examination is necessary by way of 
a finding of pertinent diagnosis (of an 
acquired chronic headache disorder), then 
the following should be performed:  

(A) All studies deemed appropriate in 
the medical opinion of the examiner 
should be performed, and, all 
findings should be set forth in 
detail.  The claims folder and a copy 
of this Remand must be made available 
to and reviewed by the examiner in 
conjunction with the examination, and 
this fact should be so indicated in 
the examination report.  

(B) After reviewing the available 
medical records and examining the 
appellant, the examiner should render 
a diagnosis for any headache disorder 
found.  For any acquired chronic 
headache disability diagnosed, the 
examiner should provide a medical 
opinion as to whether there is a 
probability of 50 percent or greater 
(is at least as likely as not) that 
the disability began or was 
permanently worsened during service.

3.  The claims file should be provided to 
the examiner who conducted the March 2009 
VA examination for mental disorders (if 
this is possible).  That examiner should 
review the claims file, and for any 
chronic psychiatric disability diagnosed, 
the examiner should provide a medical 
opinion as to whether there is a 
probability of 50 percent or greater 
disability (is at least as likely as not) 
that, in the case of an acquired 
psychiatric disorder, the disability began 
or was permanently worsened during 
service; or in the case of a personality 
disorder, was the result of a superimposed 
injury or disease.  The examiner should 
comment on the evidentiary basis for any 
etiological opinion relating any current 
disability to service.  

If the original examiner from the March 
2009 VA examination is not available, then 
the RO should in the alternative arrange 
for another mental disorders examiner to 
both review the claims file and examine 
the Veteran, to accomplish the above 
requested action including the requested 
opinion.  If such examination is 
necessary, then all studies deemed 
appropriate in the medical opinion of the 
examiner should be performed.  

In any case, findings should be set forth 
in detail.  The claims folder and a copy 
of this Remand must be made available to 
and reviewed by the examiner in 
conjunction with the examination, and this 
fact should be so indicated in the 
examination report.

4.  Following any additional development 
deemed appropriate by the AMC/RO, 
readjudicate the claims on appeal.  If a 
benefit sought is not granted, issue the 
veteran and his representative a 
supplemental statement of the case.  Allow 
an appropriate period of time for the 
veteran/representative to respond.  
Thereafter, return the case to the Board 
for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

